In a proceeding under section 90 of the Judiciary Law, to discipline respondent as - an attorney at law, the Justice of the Supreme Court to whom the issues were referred for trial, has filed his report with this court. As to the 17 charges against respondent, the Justice has recommended that 13 be dismissed and 4 sustained, and that respondent be disciplined as indicated below; and the Justice made appropriate findings as to all the charges. The following are the four charges which the Justice found to be sustained by the proof: (1) that for the years 1955, 1956 and 1957, respondent failed to report correctly his net income on his tax returns, for which the Justice recommended the respondent’s suspension from the practice of law for three months; (2) that respondent knowingly served false bills of particulars, for which the Justice recommended respondent’s disbarment; (3) that respondent caused the verification of pleadings and other legal documents to be made by clients on blank legal backs or covers, for which the Justice recommended respondent’s suspension for one year; and (4) that respondent failed to co-operate with the judicial inquiry into unethical practices of attorneys in Kings County, for which the Justice recommended respondent’s suspension for one year. Petitioner now moves to confirm so much of the Justice’s report as recommends that the said 4 charges be sustained; to disaffirm so much of said report as recommends that respondent be suspended from practice for one year on the fourth charge; and to disaffirm so much of said report as recommends that the remaining 13 charges be dismissed. Respondent cross-moves to disaffirm so much of the Justice’s report as recommends that the said four charges be sustained; to confirm so much of said report as recommends that the remaining 13 charges be dismissed; and to dismiss the entire proceeding. • The respective motions are granted to the extent of ■ confirming the Justice’s findings of fact with respect to all the 17-charges; the respondent is adjudged guilty upon each of the said 4 charges; he is adjudged not guilty upon the remaining 13 charges; and said 13 charges are dismissed. In all other respects, the motions are denied. We agree with the learned Trial Justice’s findings and with his recommendation as to the charges to be sustained and dismissed. However, -we do not agree with his recommendations as to the *645measure of discipline to be imposed. In our opinion, under all the circumstances, the respondent’s guilt upon the 4 charges warrants his suspension from the practice of law for two years. Accordingly, respondent is suspended from the practice of law as an attorney for a period of two years, commencing 30 days after entry of the order hereon. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.